               Case 5:20-mj-71170-MAG Document 22
                                               21 Filed 09/15/20
                                                        09/14/20 Page 1 of 4




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SARAH E. GRISWOLD (CABN 240326)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5061
 7        FAX: (408) 535-5081
          sarah.griswold@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN JOSE DIVISION
12

13   UNITED STATES OF AMERICA,                       )   Case No. 5:20-mj-71170
                                                     )
14           Plaintiff,                              )   JOINT STIPULATION AND [PROPOSED] ORDER
                                                     )   TO CONTINUE PRELIMINARY HEARING TO
15      v.                                           )   OCTOBER 9, 2020, AND TO EXCLUDE TIME
                                                     )   FROM SEPTEMBER 10, 2020, THROUGH
16   NATIVIDAD GARCIA-CAMACHO,                       )   OCTOBER 9, 2020, FROM THE SPEEDY TRIAL
                                                     )   ACT CALCULATION [18 U.S.C. § 3161(h)(3),
17           Defendant.                              )   (h)(7)(A), AND (h)(7)(B)(iv)]
                                                     )
18                                                   )
                                                     )
19

20           The Court held a bond hearing as to defendant Natividad Garcia-Camacho case on September
21 10, 2020. Pursuant to the Court’s request at the hearing, counsel for the United States and counsel for

22 Defendant submit this stipulation and proposed order reflecting the information presented at the hearing

23 and the Court’s findings and rulings.

24           Defendant did not appear at the hearing. Defense counsel indicated he had been unable to reach
25 Defendant. Pretrial Services indicated they were also unable to reach Defendant. At the hearing, the

26 Court vacated the September 11, 2020, preliminary hearing. The Court found that Defendant has

27 absconded, that this continues an extraordinary circumstance, and that justice requires delay of the time

28 limit to hold the preliminary hearing. The Court extended the time limit to hold the preliminary hearing

     JOINT STIP. & [PROP’D] ORDER
     5:20-MJ-71170                                  1
              Case 5:20-mj-71170-MAG Document 22
                                              21 Filed 09/15/20
                                                       09/14/20 Page 2 of 4




 1 to October 9, 2020.

 2          The United States has provided some initial discovery to defense counsel. Defense counsel

 3 needs time to review the discovery and conduct his own investigation. Counsel for the United States

 4 and defense counsel stipulate that the time from September 10, 2020, through and including October 9,

 5 2020, should be excluded from the period of time within which the defendant’s trial must commence

 6 pursuant to the Speedy Trial Act because a failure to do so would unreasonably deny defense counsel

 7 the reasonable time necessary for effective preparation. Counsel for the United States and defense

 8 counsel further stipulate that the ends of justice served by excluding this time outweigh the best interests

 9 of the public and the defendant in a speedy trial.
10          The Court found Defendant is absent in that his whereabouts are unknown and his whereabouts

11 cannot be determined by due diligence. This further suggests that he is attempting to avoid

12 apprehension or prosecution. The Court excluded the time from September 10, 2020, through October

13 9, 2020, in computing the time within which an information or an indictment must be filed, and in

14 computing the time within which the trial of any such offense must commence, based both on

15 Defendant’s absence and based on defense counsel’s need for reasonable time necessary for effective

16 preparation, taking into account the exercise of due diligence.

17                                                               Respectfully submitted,

18
                                                                 DAVID L. ANDERSON
19                                                               United States Attorney

20

21 DATED: September 14, 2020                                            /s/
                                                                 SARAH E. GRISWOLD
22                                                               Assistant United States Attorney
23

24 DATED: September 14, 2020                                           /s/
                                                                 CURTIS RODRIGUEZ
25                                                               Counsel for Natividad Garcia-Camacho
26

27

28

     JOINT STIP. & [PROP’D] ORDER
     5:20-MJ-71170                                      2
              Case 5:20-mj-71170-MAG Document 22
                                              21 Filed 09/15/20
                                                       09/14/20 Page 3 of 4




 1                                           [PROPOSED] ORDER

 2          Based upon the representations made at the hearing on September 10, 2020, and in the parties’

 3 stipulation above, the Court makes the following findings:

 4          1.      Defendant Natividad Garcia-Camacho did not appear in court on September 10, 2020, as

 5 directed. Defense counsel and Pretrial Services have been unable to reach Defendant. The Court finds

 6 that Defendant has absconded.

 7          2.      Defendant’s whereabouts are unknown and his whereabouts cannot be determined by due

 8 diligence. This further suggests that he is attempting to avoid apprehension or prosecution.

 9          3.      Defendant’s absence constitutes an extraordinary circumstance and justice requires

10 extending the time limit to hold the preliminary hearing to October 9, 2020, pursuant to Federal Rule of

11 Criminal Procedure 5.1(d).

12          4.      The United States has provided some initial discovery to defense counsel. Defense

13 counsel needs time to review the discovery and conduct his own investigation. Failure to grant a

14 continuance in computing the time within which an information or an indictment must be filed, and in

15 computing the time within which the trial of any such offense must commence would unreasonably deny

16 the defendant the reasonable time necessary for effective preparation, taking into account the exercise of

17 due diligence.

18          5.      The ends of justice served by excluding the time from September 10, 2020, through and

19 including October 9, 2020, from computation under the Speedy Trial Act outweigh the best interests of

20 the public and the defendant in a speedy trial and in the prompt disposition of criminal cases.

21          Having made these findings,

22          IT IS HEREBY ORDERED that the preliminary hearing in the above-captioned case is

23 continued to October 9, 2020, at 10:30 a.m. before the duty magistrate judge, pursuant to Federal Rule

24 of Criminal Procedure 5.1(d). It is further ordered that the time by which any information or indictment

25 must be filed is extended to October 9, 2020. The Court excludes the time from September 10, 2020,

26 through and including October 9, 2020, in computing the time within which an information or an

27

28

     JOINT STIP. & [PROP’D] ORDER
     5:20-MJ-71170                                   3
             Case 5:20-mj-71170-MAG Document 22
                                             21 Filed 09/15/20
                                                      09/14/20 Page 4 of 4




 1 indictment must be filed and in computing the time within which the trial of any such offense must

 2 commence, pursuant to 18 U.S.C. § 3161(h)(3), 3161(h)(7)(A), and 3161(h)(7)(B)(iv).

 3

                                                    15th day of September 2020.
 4 PURSUANT TO STIPULATION, IT IS SO ORDERED this ________

 5
                                                               ___________________________________
 6                                                             HON. VIRGINIA K. DEMARCHI
                                                               UNITED STATES MAGISTRATE JUDGE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT STIP. & [PROP’D] ORDER
     5:20-MJ-71170                                 4
